Title: From George Washington to Major General Philip Schuyler, 18 July 1777
From: Washington, George
To: Schuyler, Philip



Dear Sir
Head Quarters at the Clove [N.Y.] 18th July 1777.

As I have not had the pleasure of hearing from you, since the 10th Instant, I am induced to hope that the Enemy have not pursued their Success with the Rapidity that was to be apprehended, and that General St Clair will have formed a Junction with you, before they advance upon you.
Immediately upon the Receipt of your first Letter, concieving the Distress that you would labour under for Want of the Assistance of an active Officer, well acquainted with the Country, I wrote to Congress and desired them to send up General Arnold, provided the Matter before them respecting his Rank was settled in such a Manner, that it determined him to continue in the Service. Upon my Requisition, General Arnold, waving for the present all Dispute about Rank, left Philadelphia and arrived here last Evening, and this Day proceeds on his Journey to join you. Altho’ he concieves himself, had his promotion been regular, superior in Command to General St Clair, yet he generously, upon this Occasion, lays aside his Claim, and will create no Dispute should the good of the Service require them to act in Concert. I need not enlarge upon the well known Activity Conduct & Bravery of General Arnold, the proofs he has given of all three have gained him the Confidence of the public and of the Army. The Eastern Troops in particular.

I will not condemn or even pass a Censure upon an Officer unheard, but I think it a Duty which General St Clair owes his own Character, to insist upon an Opportunity of giving his Reasons for his sudden Evacuation of a post, which, but a few Days before, he, by his own Letters thought tenable, at least, for a while. People at a Distance are apt to form wrong Conjectures, and if General St Clair has good Reasons for the Step he has taken I think the sooner he justifies himself the better. I have mentioned these Matters, because he may not know, that his Conduct is looked upon as very unaccountable, by all Ranks of people in this part of the Country. If he is reprehensible the public have an undoubted Right to call for that Justice which is due from an Officer who betrays or gives up his post in an unwarrantable Manner. I had proceeded thus far, when your’s of the 14th came to Hand, enclosing a Copy of the Council of War held at Ticonderoga before the Evacuation. I shall, as you desire, transmit a Copy of it to Congress. By that Account the Strength of the Garrison falls very short of the Returns made to me a little while before, but much more so of your Estimate in your’s of the  in which you say the Garrison consisted of five thousand Men. I have already sent you off ten pieces of Artillery compleatly fitted—A Quantity of Cartridges ready made are ordered on, and six Tons of Musquet Balls with Cartridge paper sufficient to make them up. All the Camp Kettles that were to be spared from this place and peek’s Kill are gone on, and I most heartily wish, I could send you Tents. General Mifflin is making a most exact Scrutiny into the Number of Tents here, and if any can be drawn from the Regiments they shall be sent to you, tho’ they be but few. The Remainder of Nixon’s Brigade will follow the Moment they arrive at peek’s Kill—They are all that I can possibly spare in my present Situation. To weaken this Army more than is prudent would perhaps bring Destruction upon it, and I look upon the keeping it upon a respectable Footing as the only Means of preventing a Junction of Howe’s & Burgoyne’s Armies, which, if effected, may have the most fatal Consequences.
The Thirty pieces of Light Artillery which want Carriages should be sent immediately away. If you can get them transported into New England or any place of Safety, let it be done. I can give you no particular Direction for your Conduct, but I trust that every proper Step will be taken to make a vigorous Defence. I am Dear Sir Your most obedt Servant

Go. Washington.

